Citation Nr: 1209431	
Decision Date: 03/13/12    Archive Date: 03/28/12

DOCKET NO.  08-31 762	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for human immunodeficiency virus (HIV). 


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


ATTORNEY FOR THE BOARD

M. Mac, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty from June 1998 to September 2000.  
	
This case is before the Board of Veterans' Appeals (Board) on appeal from a rating decision in May 2008 by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in June 2008, a statement of the case was issued in August 2008, and a substantive appeal was timely received in September 2008.  

In December 2010, the Veteran failed to appear at a scheduled hearing before the Board. Without good cause shown for the failure to appear, the request for the hearing is deemed withdrawn.  38 C.F.R. § 20.704(d). 

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.  

In December 2010, the Board remanded the issue for further development.  As the requested development has not been completed, further action to ensure compliance with the remand directive is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In January 2011, the Veteran stated that during service in June 2000, while aboard the USS Enterprise CVN-65, he was informed that he was exposed to HIV.  He asserted that he was given a HIV test which came back negative; however, he was separated in September 2000 and three months later he was diagnosed with HIV.  Service treatment records show that test results in June 1998, March 1999, and in March 2000 were negative for HIV.  The Board notes his separation examination was in March 2000, prior to learning he was exposed to HIV.  The Veteran's DD 214 indicates he was separated in September 2000 due to homosexual conduct admission.  Private medical records in December 2000 show a diagnosis positive for HIV based on test results from Sentara Laboratory Services.  The Veteran submitted an article from the internet, dated in June 2008, which indicates that after exposure to HIV it takes between two weeks and six months for the virus to become detectable in the blood and for the majority of patients the dormancy period lasts about ten years.  

On VA examination in February 2011, the examiner was of the opinion that the Veteran's onset of HIV is less likely as not caused by or a result of active duty service as he had negative HIV tests during service and there is no record of positive test results for HIV diagnosed in December 2000.  The examiner indicated that research shows that most people seroconvert within four to eight weeks after being infected with HIV; however, based on this assertion it is unclear why the examiner further stated that another 95 percent will seroconvert within 6 months of exposure.  The examiner noted that the record does no include any documentation of HIV positive status prior to 2002.  The Board finds the VA examiner's opinion to be inadequate because the Veteran' diagnosis of HIV in December 2000 was based on laboratory results and the explanation on the time to seroconvert is inconsistent.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  Therefore, the Board finds that an additional medical opinion is necessary to determine the nature and etiology of the Veteran's HIV. 

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA examination with an appropriate examiner to determine the nature and etiology of the diagnosed HIV.  Send the Veteran's claims folder, which should include a copy of this REMAND, to the examiner.  The examiner should review the Veteran's entire claims file, including service treatment records and post-service medical evidence, as well as the Veteran's statements and lay evidence.  After reviewing the Veteran's claims file and examining the Veteran, the examiner should provide an opinion addressing the following questions: 

Whether it is at least as likely as not (a 50 percent probability or greater) that HIV is due to service.  The examiner is asked to comment on the significance of the HIV diagnosis in December 2000 based on laboratory findings, which is three months after the Veteran was discharged from service.  The examiner should address the medical literature which indicates that it takes between two weeks and six months for the virus to become detectable in the blood and for the majority of patients the dormancy period lasts about ten years.

The reasons and bases for all opinions expressed should be provided and the report should include a discussion of the Veteran's documented medical history, statements and assertions.  If the examiner cannot provide an opinion, the examiner must affirm that all procurable and assembled data was fully considered and a detailed rationale must be provided for why an opinion cannot be rendered. 

2. On completion of the above, adjudicate the claim.  If the decision remains adverse to the Veteran, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board
   
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


